Exhibit 10.1

  

DIRECTOR AND OFFICER
INDEMNITY AGREEMENT

 

_____________, 2013



 

This agreement is by and between Diligent Board Member Services, Inc., a
Delaware corporation (the “Company”), and _____________, a director and/or
officer of the Company (the “Indemnitee”).

 

A. Both the Company and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of public
companies in today’s environment.

 

B. The Amended and Restated Certificate of Incorporation of the Company (the
“Certificate of Incorporation”) and the Amended and Restated By-laws of the
Company (the “By-Laws”) require the Company to indemnify and advance expenses to
its directors and officers to the fullest extent permitted by law and the
Indemnitee has been serving and continues to serve as a director and/or officer
of the Company in part in reliance on such provisions.

 

C. Section 145(f) of the Delaware General Corporation Law (the “DGCL”) expressly
recognizes that the indemnification provisions of the DGCL are not exclusive of
any other rights to which a person seeking indemnification may be entitled under
any by-law, agreement, vote of stockholders or disinterested directors or
otherwise, and this Agreement is being entered into pursuant to such provisions.

 

D. In recognition of Indemnitee’s need for substantial protection against any
potential personal liability in order to assure Indemnitee’s continued service
to the Company in an effective manner and Indemnitee’s reliance on the
provisions of the Certificate of Incorporation and By-laws, and in part to
provide Indemnitee with specific contractual assurance that the protection
promised by the Certificate of Incorporation and By-laws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
any provision of the Company’s Certificate of Incorporation or By-laws or any
change in the composition of the Company’s Board of Directors or any acquisition
of the Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of the Indemnitee under the Company’s directors’ and officers’
liability insurance policies.

 

The parties hereto agree as follows:

 

(1) Certain Definitions .

 

(a) “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 35% or more of the total
voting power represented by the Company’s then outstanding voting securities, or
(ii) during any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company, in one transaction or a series of
transactions, of all or substantially all the Company’s assets.

 

 

 



(b) “Expenses” means all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements and other out-of- pocket costs) actually and reasonably incurred
by the Indemnitee in connection with the investigation, defense or appeal of,
being a witness in, participating in or preparing to defend a Proceeding or
establishing or enforcing a right to (i) indemnification or advancement of
expenses under this Agreement, the Certificate of Incorporation, the By-laws,
the DGCL or otherwise or (ii) directors’ and officers’ liability insurance
coverage; provided, however, that Expenses shall not include any judgments,
fines or penalties or amounts paid in settlement of a Proceeding.

 

(c) “Indemnifiable Event” is any event or occurrence related to the fact that
Indemnitee is or was a director or officer of the Company, or is or was serving
at the request of the Company as a director, officer, partner, member,
fiduciary, employee, trustee or agent of another corporation, partnership, joint
venture, trust, nonprofit entity or other entity (including service with respect
to employee benefit plans), or by reason of anything done or not done by
Indemnitee in any such capacity.

 

(d) “Indemnification Period” shall be such period as the Indemnitee shall
continue to serve as a director or officer of the Company, or shall continue at
the request of the Company to serve as a director, officer, partner, member,
fiduciary, employee, trustee or agent of another corporation, partnership, joint
venture, trust, nonprofit entity or other entity, and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding arising out of the
Indemnitee’s tenure in the foregoing positions.

 

(e) “Losses” are any judgments, fines, penalties and amounts paid in settlement
(including all interest assessments and other charges paid or payable in
connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of any Proceeding.

 

 

 



(f) “Proceeding” shall mean any completed, actual, pending or threatened action,
suit, claim, inquiry, arbitration or other proceeding, whether civil, criminal,
administrative or investigative (including an action by or in the right of the
Company) and whether formal or informal and any appeal therefrom.

 

(g) “Reviewing Party” shall mean (i) the Board of Directors (provided that a
majority of directors are not parties to the Proceeding), (ii) a person or body
selected by the Board of Directors or (iii) if there has been a Change in
Control, the special independent counsel referred to in Section 5.

 

(2) Indemnification and Advancement of Expenses. Subject to the limitations set
forth in Section 4:

 

(a) Indemnification. The Company shall indemnify and hold harmless Indemnitee,
to the fullest extent permitted by applicable law, as soon as practicable after
written demand is presented to the Company, in the event Indemnitee was or is
made or is threatened to be made a party to or witness in or is otherwise
involved in a Proceeding by reason, in whole or in part, of an Indemnifiable
Event against all Expenses and Losses incurred by Indemnitee in connection with
such Proceeding. In the event of any change, after the date of this Agreement,
in any applicable law, statute or rule regarding the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer, such
change, to the extent it would expand Indemnitee’s rights under this Agreement,
shall be included within Indemnitee’s rights and the Company’s obligations under
this Agreement, and, to the extent it would narrow Indemnitee’s rights or the
Company’s obligations under this Agreement, shall be excluded from this
Agreement; provided, however, that any change required by applicable laws,
statutes or rules to be applied to this Agreement shall be so applied regardless
of whether the effect of such change is to narrow Indemnitee’s rights or the
Company’s obligations under this Agreement.

 

(b) Advancement of Expenses. The Company shall to the fullest extent not
prohibited by applicable law pay the Expenses incurred by Indemnitee as soon as
practicable after written demand is presented to the Company in the event
Indemnitee was or is made or is threatened to be made a party to or witness in
or is otherwise involved in a Proceeding by reason, in whole or in part, of an
Indemnifiable Event in advance of its final disposition; provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnitee to repay all amounts advanced if it should be
ultimately determined that the Indemnitee is not entitled to be indemnified
under this Agreement, the DGCL or otherwise.

 

(c) Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the Losses
or Expenses, but not, however, for all of the total amount thereof, the Company
shall indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith.

 

 

 



(d) Contribution. If the indemnification provided in Section 2(a) for any reason
is held by a court of competent jurisdiction to be unavailable to the
Indemnitee, then in respect of any Indemnifiable Event, the Company shall
contribute to the amount of Expenses and Losses paid in settlement actually
incurred and paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events which
resulted in such Expenses and Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnitee on the other hand shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such expenses,
judgments, fines or settlement amounts. The Company agrees that it would not be
just and equitable if contribution pursuant to this Section 2(d) were determined
by pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.

 

(e) Enforcement. If a claim for indemnification (following the final disposition
of such Proceeding) under Section 2(a) or advancement of Expenses under Section
2(b) is not paid in full within thirty days after a written claim therefor by
the Indemnitee has been presented to the Company, the Indemnitee may file suit
against the Company to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. In addition, Indemnitee may file suit against the
Company to establish a right to indemnification or advancement of Expenses
arising under this Agreement, the Certificate of Incorporation, the By-laws, the
DGCL or otherwise. In any such action the Company shall have the burden of
proving that the Indemnitee is not entitled to the requested indemnification or
advancement of Expenses under applicable law.

 

(3) Notification and Defense of Proceeding. Promptly after receipt by Indemnitee
of notice of the commencement of or threat of the commencement of any
Proceeding, Indemnitee shall, if a request for indemnification in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof; but the failure to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such omission can
be shown to have prejudiced the Company’s ability to defend the Proceeding.
Except as otherwise provided below, the Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld). After notice from the Company to Indemnitee
of its election to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such Proceeding or (iii) the Company shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the fees and
expenses of counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee shall have made the conclusion
provided for in clause (ii) of this Section 3. The Company shall not settle any
Proceeding in any manner, which would impose any penalty, limitation, admission,
loss or Expense on the Indemnitee without the Indemnitee’s prior written
consent. Neither the Company nor the Indemnitee will unreasonably withhold its
consent to any proposed settlement, provided that Indemnitee may, in
Indemnitee’s sole discretion, withhold consent to any proposed settlement that
would impose any penalty, limitation, admission, loss or Expense on the
Indemnitee.

 

 

 



(4) Limitation on Indemnification. Notwithstanding the terms of Section 2:  

 

(a) the obligations of the Company set forth in Section 2 shall be subject to
the condition that the Reviewing Party shall not have determined (based on a
written opinion of outside counsel in all cases) that Indemnitee would not be
permitted to be so indemnified under applicable law; provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any advancement of Expenses until a final judicial determination is
made with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed) and the Company shall not be obligated to indemnify or
advance to Indemnitee any additional amounts covered by such Reviewing Party
determination (unless there has been a determination by a court of competent
jurisdiction that the Indemnitee would be permitted to be so indemnified under
applicable law);

 

(b) the Company shall not be required to indemnify or advance Expenses to the
Indemnitee with respect to a Proceeding (or part thereof) by the Indemnitee (and
not by way of defense), except if the commencement of such Proceeding (i) was
authorized in the specific case by the Board of Directors or (ii) brought to
establish or enforce a right to indemnification and/or advancement of Expenses
arising under this Agreement, the Certificate of Incorporation, the By-laws, the
DGCL or otherwise;

 

(c) the Company shall not be obligated pursuant to the terms of this Agreement
to indemnify the Indemnitee for any amounts paid in settlement of a Proceeding
unless the Company consents in advance in writing to such settlement, which
consent shall not be unreasonably withheld;

 

(d) the Company shall not be obligated pursuant to the terms of this Agreement
to indemnify the Indemnitee on account of any suit in which judgment is rendered
against the Indemnitee for an accounting of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section l6(b) of the Securities Exchange Act of 1934, as amended or similar
provisions of any federal, state or local statutory law, or for any claim made
against Indemnitee for reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, in each case as required
under the Exchange Act if Indemnitee is held liable therefor or in respect of
claw-back provisions promulgated under the rules and regulations of the
Securities and Exchange Commission pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act;

 

 

 



(e) the Company shall not be obligated pursuant to the terms of this Agreement
to indemnify the Indemnitee if a final decision by a court having jurisdiction
in the matter shall determine that such indemnification is not lawful; and

 

(f) the Company shall not be obligated pursuant to the terms of this Agreement
to make any payment in connection with any Proceeding to the extent Indemnitee
has otherwise actually received payment (under any insurance policy or
otherwise) of the amounts otherwise indemnifiable under this Agreement.

 

(5) Change in Control of Company. The Company agrees that if there is a Change
in Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense advances
under this Agreement, any other agreements, the Certificate of Incorporation or
the By-laws now or hereafter in effect relating to Proceedings for Indemnifiable
Events, the Company shall seek legal advice only from special independent
counsel selected by Indemnitee and approved by the Company’s Board of Directors
(which approval shall not be unreasonably withheld), and who has not performed
services for the Company or Indemnitee (other than in connection with such
matter). Without limiting the Company’s obligation not to unreasonably withhold
its consent, in the event that Indemnitee and the Company are unable to agree on
the selection of the special independent counsel, such special independent
counsel shall be selected by lot from among at least five nationally recognized
law firms (none of which shall have performed services for the Company or
Indemnitee (other than in connection with such matter)) each in New York City,
New York, each having no less than 250 lawyers. Such selection shall be made in
the presence of Indemnitee (and his legal counsel or either of them, as
Indemnitee may elect). Such special independent counsel, among other things,
shall determine whether and to what extent the Indemnitee would be permitted to
be indemnified under applicable law and shall render its written opinion to the
Company and Indemnitee to such effect. The Company agrees to pay the reasonable
fees of the special independent counsel referred to above and to fully indemnify
such counsel against any and all expenses (including attorneys’ fees),
Proceedings, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant to this Agreement.

 

(6) Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

(7) No Presumptions. For purposes of this Agreement, the termination of any
Proceeding against Indemnitee by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief
shall create a presumption that Indemnitee has not met any particular standard
of conduct or did not have any particular belief.

 

 

(8) Non-Exclusivity. The rights conferred on the Indemnitee by this Agreement
shall not be exclusive of any other rights which the Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate of
Incorporation, By-laws, agreement, vote of stockholders or disinterested
directors or otherwise, and to the extent that during the Indemnification Period
such rights are more favorable than the rights currently provided under this
Agreement to Indemnitee, Indemnitee shall be entitled to the full benefits of
such more favorable rights to the extent permitted by law. Other than as set
forth in this Section 8, in the case of any inconsistency between the
indemnification provisions of this Agreement and any other agreement relating to
the indemnification of an Indemnitee, the indemnification provisions of this
Agreement shall control.

 

(9) Liability Insurance. To the extent the Company maintains directors’ and
officers’ liability insurance, the Indemnitee shall be covered by such policy in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer. Notice of any termination or failure to renew
such policy shall be provided to Indemnitee promptly upon the Company’s becoming
aware of such termination or failure to renew. The Company shall provide copies
of all such insurance policies and any endorsements thereto whenever such
documents have been provided to the Company.

 

(10) Amendment/Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar) nor shall such waiver constitute a continuing waiver. Any waiver to
this Agreement shall be in writing.

 

(11) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives.

 

(12) Survival. This Agreement shall continue in effect during the
Indemnification Period, regardless of whether Indemnitee continues to serve as
an officer or director of the Company or of any other enterprise at the
Company’s request.

 

(13) Severability. The provisions of this Agreement shall be severable in the
event that any provision of this Agreement (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

 

 

(14) Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such three year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

(15) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws. 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



  Company name       By: ______________________________   Name:     Title:      
    INDEMNITEE:       _________________________________



 

 

